In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-14-00302-CR


                           JEANNE SUE ELLIS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 84th District Court
                                 Hutchinson County, Texas
               Trial Court No. 10,691, Honorable William D. Smith, Presiding

                                  December 11, 2014

                            MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, Jeanne Sue Ellis, appealed a judgment adjudicating her guilty of the

offense of possession of a controlled substance in an amount less than one gram, and

sentence of confinement for a period of eighteen months in the State Jail Division of the

Texas Department of Criminal Justice. Appellant’s counsel filed appellant’s Motion to

Dismiss Appeal on December 5, 2014.
       Because the motion meets the requirements of Texas Rule of Appellate

Procedure 42.2(a), and this Court has not delivered its decision prior to receiving it, the

motion is hereby granted and the appeal is dismissed. Having dismissed the appeal at

appellant=s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.




                                                        Mackey K. Hancock
                                                             Justice



Do not publish.




                                             2